April 12, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  GUS H. COMISKEY, III, A/K/A TREY COMISKEY, AND TC3, INC., Appellants

NO. 14-10-01001-CV                        V.

                             FH PARTNERS, LLC, Appellee
                                ____________________



This cause, an appeal from the judgment in favor of appellee, FH Partners, LLC, signed
July 12, 2010, was heard on the transcript of the record. We have inspected the record
and find the trial court erred in granting a directed verdict on appellants’, Gus H.
Comiskey, III, a/k/a Trey Comiskey, and TC3, Inc.’s, waiver claims. The trial court also
erred in awarding attorney’s fees. We therefore order that the portions of the judgment
concerning waiver and attorney’s fees are REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.